Citation Nr: 1445596	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-14 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs Regional Office (RO).  In August 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

The Veteran's Forced Expiratory Volume in one second (FEV-1) is not less than 66 percent predicted and his ratio of Forced Expiratory Volume to Forced Vital Capacity (FEV-1/FVC) is not less than 78 percent; he does not require at least monthly medical visits for exacerbations or at least three courses of systemic corticosteroids per year.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in September 2010 and January 2014.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Pertinent treatment records have been obtained and the Veteran has been afforded VA examinations in July 2010 and March 2014.  The Board finds the examination reports of record to be adequate, as the examiners had a full and accurate knowledge of the Veteran's disability and symptoms and grounded the findings in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran was afforded a hearing before the undersigned in August 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2014 hearing the undersigned explained the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


I. Legal Criteria and Analysis

The Veteran contends he is entitled to a disability rating in excess of 30 percent for service-connected asthma.  At his August 2014 Board hearing, the Veteran testified that his symptoms have worsened and he is now unable to walk more than 3 blocks without becoming short of breath and requires the use of his rescue inhaler several times a day.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's service-connected asthma is rated under Diagnostic Code 6602, which provides a 30 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of 56-to 70-percent predicted or FEV-1/FVC of 56 to 70 percent, if daily inhalational or oral bronchodilator therapy is required, or if inhalational anti-inflammatory medication is required.  A 60 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of 40-to 55-percent predicted or FEV-1/FVC of 40 to 55 percent, or if at least monthly visits to a physician are required for exacerbations, or if intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  A maximum 100 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of less than 40 percent predicted or FEV-1/FVC of less than 40 percent; if there are more than one attack per week with episodes of respiratory failure, or if daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Veteran was afforded a VA examination in July 2010.  At that time he reported that he got short of breath after walking 3 blocks.  On physical examination, the examiner did not observe any shortness of breath or visible pulmonary symptomatology after the Veteran walked 30 feet.  The examiner noted that the Veteran's asthma was treated with albuterol, which the Veteran reported he used 4 times a day, and Aerobid (an inhaled steroid), which was used 2 times a day.  It was further noted that the Veteran used Formoterol, a long acting beta agonist taken 2 times a day by inhalation.  July 2010 pulmonary function test (PFT) showed that FVC was 77 percent predicated, FEV1 was 73 percent predicated, and FEV1/FVC percentage was 74.  The examiner noted that interpretation of the PFT showed borderline mild obstruction with a significant bronchodilator response.  Lung volumes and diffusion were normal and there were no significant changes since prior testing in June 2009.  September 2009 chest X-ray showed that lung fields were free of acute disease with no evidence of congestive heart failure or infiltrates.  

The Veteran was afforded another VA examination in March 2014.  At that time he reported that he could only walk 2 blocks before he started to wheeze and he could climb one flight of stairs without stopping.  He also reported problems with allergies that aggravated his asthma.  The examiner noted that the Veteran required the use of daily inhaled bronchodilator therapy and inhaled anti-inflammatory medication.  The Veteran did not require the use of oral bronchodilators, antibiotics, or oxygen therapy.  The Veteran denied any history of asthma attacks with respiratory failure in the last 12 months and there was no evidence of regular physician visits for care of exacerbations.  On pre-bronchodilator PFT, results showed FVC 81 percent predicated, FEV1 88 percent predicated, FEV1/FVC 108 percent, and DLCO 85 percent predicated.  On post-bronchodilator PFT, results showed FVC 86 percent predicated, FEV1 90 percent predicated, and FEV1/FVC 105 percent.  The examiner noted the most accurate reflection of the Veteran's level of disability was the FEV1/FVC results.  The Veteran reported that he took his asthma medication prior to having his PFTs, which were normal, which would demonstrate that his lung function was normal with bronchodilators, but a baseline was not definitely established.  

The Veteran has reported that he receives all of his treatment at the VAMC, the records of which reflect intermittent treatment for his service-connected asthma.  November 2010 PFT revealed FVC of 66 percent predicated, FEV1 of 66 percent predicated, and FEV1/FVC of 78 percent.  Remaining VA treatment records do not show that the Veteran's service-connected asthma is worse than what is reflected in the VA examination reports of record.  

Private treatment records show that the Veteran was seen at the Aria Health emergency department in September 2010 for an exacerbation of his asthma.  He was discharged with Advair, a prescription for prednisone, and instructions to follow up at that VAMC.  

Based on the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's service-connected asthma.  In this regard, the Board notes that the medical evidence of record shows that the Veteran's PFT results have revealed the Veteran's lung function has been, at worst, evidenced by FEV1 of 66 percent predicated and FEV1/FVC of 78 percent.  There is no evidence to show that he has had PFT results of FEV1 below 55 percent predicated and FEV1/FEC below 55 percent.  Further, while September 2010 private emergency department records show the Veteran was prescribed a course of prednisone for one exacerbation, there is no evidence that he required at least monthly visits for exacerbations or at least three courses of systemic corticosteroids per year.  Therefore, a disability rating in excess of 30 percent is not warranted for service-connected asthma at this time.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's asthma that are not encompassed by the schedular criteria.  In this regard, there is no indication from the record that the Veteran receives frequent emergency or any inpatient treatment for his asthma.  Further, the while the record notes that the Veteran is retired, there is no evidence or allegation his retirement was caused by his service-connected asthma, and as such the Board finds that the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  Additionally, the Veteran has not indicated that while he was working, his service-connected asthma caused any marked interference with his employment.  In sum, there is no indication that the average industrial impairment from the Veteran's asthma would be in excess of that contemplated by the disability evaluation assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected asthma is denied. 


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


